Mr. President, may I, first of all, be permitted to extend to Mr. Abdelaziz BoUteflika the warmest congratulations of the delegation of Malta on his unanimous election as President of the twenty-ninth session of the General Assembly. As the representative of a country with which Malta shares not only the influences and concerns deriving from our common Mediterranean heritage, but also the principles and ideals of non-alignment, my delegation is doubly happy to see Mr. Bouteflika presiding over our deliberations during the current session.
179.	I should also wish to express the appreciation of my delegation for the admirable manner in which Leopoldo Benites conducted the business of the Assembly during the past year.
180.	It is likewise with the greatest pleasure that I avail myself of this opportunity to welcome the presence amongst us of the representatives of the three States, Bangladesh, Grenada and Guinea-Bissau, whose recent accession to membership in the Organization has brought the goal of universality so much nearer.
181.	At a time when the value of the United Nations is being questioned in certain quarters, it is a source of encouragement that new Members should still be found knocking on the doors of the Organization. But as the Organization becomes more universal, the question inevitably arises whether it is also becoming more effective. As the Secretary-General remarked in the introduction to his report on the work of the Organization last year:
"the United Nations would be a far more effective Organization if Member States developed the habit of consistently responding to and respecting the decisions and findings of the main organs; if, rather than using the United Nations to promote short- term national interests, they would pursue long- term international aims and provide leadership in the pursuit of those aims; and if there was a general recognition, in deeds as well as in words, that present conditions of life on our planet demand much more of international co-operation than the mere protection of national interests."
182.	These are indeed challenging words whose timeliness remains undimmed, and I am sure that none here would contest the Secretary-General's conclusion repeated again in this year's introduction to his annual report [Al9601lAdd.i, sect. I] that on the international community's ability to rise to this challenge the future survival of mankind may very well depend.
183.	Fortunately, there are encouraging signs that this of repeated warning is not being entirely unheeded. The spirit of detente between the great Powers appears to have acquired a certain dynamic momentum, and although we share some of the misgivings of those who fear that an undue reliance on bilateral, or even regional, negotiations in such fundamental areas as disarmament and the search for a genuine peace and security might tend to relegate the United Nations to the role of a bystander, we cannot but welcome the important contribution towards relaxing international tensions that several bilateral initiatives, notably involving the great Powers, have made in recent times. As with the positive results achieved in negotiating disengagement and withdrawal from Arab lands in the Middle East, such bilateral initiatives can* be most effective when they complement, not supplant, the efforts of multilateral diplomacy. As the Secretary- General reminds us elsewhere in the introduction to the report on the work of the Organization:
"If the beneficial effects of detente are to extend to conflict situations not involving in the first instance the nuclear Powers, the multilateral diplomacy of the United Nations will have to be more strongly supported and resorted to at an earlier stage." [Ibid., sect. II.]
184.	Writing on the same theme last year, the Secretary-General similarly emphasized the complementary nature of bilateral and multilateral diplomacy, and observed that "there is no single road to peace we must try them all".5
185.	It is in this spirit that my Government has actively participated in the Conference on Security and Co-operation in Europe since its inception. Although regional in its composition there is no need to stress the global implications of this historic Conference. Europe, both the source and inspiration of so much that is positive in today's world, was also responsible for centuries of colonial oppression, and within the span of a single generation has inflicted upon the world the horror of two world wars. The search for lasting peace in Europe, and, beyond that, for active co-operation in husbanding its fruits, is therefore an event of the utmost significance.
186.	However, the problems besetting the world can no longer be treated in strict isolation and, just as security in Europe cannot fail to generate security outside its geographical confines, so will conditions of insecurity outside Europe continue to eat at the foundations of peace in that continent. This is especially so when those conditions of instability are allowed to persist on the very doorstep of Europe, in such a vital area as the Mediterranean. Fully aware of this danger, Malta did not fail to raise its voice. From the very beginning of the Conference on Security and Co-operation in Europe, Malta tenaciously held the view that European security and co-operation could not meaningfully be discussed if the problems of the Mediterranean were to be ignored. We are accordingly gratified that, as a result of our efforts and those of others who shared our views, the voices of several non-European Mediterranean States have been heard in Geneva at the Conference on Security and Co-operation in Europe. It remains for that Conference to take adequate heed of these concerned voices and to ensure that the perspectives they bring to the problem of security on Europe's southern flank are fully reflected in the eventual decisions reached.
187.	Malta has also taken the initiative, during that same Conference, to express certain misgivings about the confidence-building measures being recommended in that forum. Addressing itself to the question of prior notification of movements of forces, my Government has expressed the opinion that the recommended measures will not appreciably strengthen security in the Mediterranean and in Europe. To the small unarmed States of that region, prior notification can only be of value in so far as it enhances confidence amongst larger States which are capable of defending themselves. It cannot of itself provide security to weak and small States. For such States, other confidence- building measures must be sought.
188.	In looking at the contemporary situation in Europe, what stands out conspicuously is that the majority of European States have sought their security within one or the other of the two military alliances on that continent. These two blocs have until very lately relied entirely for their security on the deterrent provided by their respective massive armaments. But the massing of more and more military hardware, together with the rivalry for influence in the Mediterranean on the part of the two leading members of the opposing blocs, brought about the realization that the whole structure of peace in the area was being undermined, hence the attempt to seek other solutions through the Conference on Security and Co-operation. Having grudgingly conceded that European security is intimately linked with Mediterranean security, the Conference has still to accept another and equally undeniable fact, namely, that a genuine peace in Europe cannot be achieved and maintained without the emergence of an independent Europe free to assert its own identity and to provide an effective buffer between the two super-Powers. It is in the interest of all, not least of those same super-Powers, to promote this new political dynamism.
189.	There are those who believe that the European Economic Community may yet assume this role; but it is hardly realistic to expect that the Europe of the Nine will alone be able in the foreseeable future to do so effectively. In the light of these considerations, my Government has warmly welcomed the dialog that has been initiated between the nine of the European Community and the 20 members of the League of Arab States, and we express the hope that that dialog will eventually be extended to include other States bordering on the Mediterranean and the Gulf. Such a historic process could provide a unique stimulus not only to the prospects for economic co-operation but also to the search for peace. By building mutual understanding, it could lead to concerted political action in the interest of peace in the entire area, and it could gradually lead to the voluntary withdrawal by the super-Powers of their forces from the Mediterranean region.
190.	In speaking of the problems of peace and security in the Mediterranean, one is inevitably reminded of that intractable threat to peace and security in that area, the Middle East conflict. The traumatic events of last year's October war have dramatically driven home the point that an overall solution to this problem can no longer be delayed. Happily, following that tragic reminder, there have been encouraging signs of movement, notably the troop disengagement agreements reached between Israel and Egypt, and Israel and Syria. But the momentum towards peace appears to have slackened in recent months, and if the lessons of the past 25 years have taught us anything it is that the situation in the Middle East will not remain static.
191.	It is in the interests of all parties and of the entire international community to build upon what has been achieved and to move forward towards peace. That is why my country, together with a large number of others, has supported the inclusion of the new item in our agenda entitled "Question of Palestine". There can be no peace in the Middle East without a prior solution of the crux of the problem, which is the Palestine question; and there can be no solution to the Palestine question unless the rights and interests of the Palestinian people, including their inalienable right to self-determination, which this Assembly has repeatedly reaffirmed, are duly upheld. Once again my delegation expresses the hope that the Organization, and particularly those of its Members with special responsibilities under the Charter, will explore every possible avenue towards helping the parties directly concerned to find the road to an honourable settlement. It goes without saying that such a settlement can only be reached within the parameter of the essential principles involved: the inadmissibility of the acquisition of territory by means of force, respect for the territorial integrity of all States, the inalienable right to self-determination of all peoples, including the Palestinian people, and the right of every State to recognition and to security within its territorial boundaries.
192.	Our deep concern over She situation in the Middle East has been compounded by the recent tragic events which have occurred in Cyprus. Despite all the soothing words of detente, despite the Conference on Security and Co-operation in Europe, a small unarmed State which has been participating actively in that Conference finds itself a victim, in 1974, of inadmissible foreign interference in internal affairs and of the use of armed force. It is our fervent hope that the judicious combination of bilateral and multilateral diplomacy which has proved its effectiveness elsewhere will not fail to find a solution that will safeguard for Cyprus its territorial integrity, unity, independence and non-alignment. Such a solution, in conformity with the lofty principles of the Organization, must above all provide for the withdrawal of all foreign forces and the return of the refugees to their homes and properties, so as to promote the requisite preconditions in which fruitful negotiations can be held, involving the representatives of both ethnic communities and aimed at a lasting and equitable constitutional arrangement.
193.	Despite the balmy winds of detente, conflict and tension, fear and insecurity, also persist in other parts of the world. In South-East Asia, notwithstanding the formal cessation of the war in Viet Nam and the conclusion of the Paris agreements events which we all welcomed the situation is still far from satisfactory. The bitter struggle of the heroic Vietnamese people against the forces of reaction and imperialism must still pursue its arduous path. If peace is to dawn over that ravaged land, it is essential that the Paris agreements are scrupulously observed by all sides, and that the efforts of the Provisional Revolutionary Government of the Republic of South Viet Nam to achieve the strict implementation of those agreements are no longer frustrated.
194.	In neighboring Cambodia, the Lon Nol regime, bolstered by foreign support, continues to defy the Cambodian people and to cling to power in the diminishing areas still remaining to it. The time has surely come for dispassionate consideration by the General Assembly of the representation of Cambodia in the United Nations, bearing in mind that the Royal Government of National Union under Prince Norodom Sihanouk controls much the larger part of the national territory and enjoys the support of the vast majority of the Cambodian people. The Fourth Conference of Heads of State or Government of Non-Aligned Countries which met test year at Algiers indicated the only honorable path which this Assembly should follow.
195.	Another area of the world where peace has still to be consolidated is Korea. Following the modest step forward taken last year, the General Assembly will again during this session have an opportunity to make a positive contribution towards the peaceful reunification of that country. My Government is convinced that the withdrawal of all foreign troops stationed in South Korea under the flag of the United Nations is the essential first step leading towards meaningful bilateral negotiations and the attainment of peaceful reunification.
196.	In Africa the day appears at long last to be at hand when the final vestiges of colonialism will have disappeared. We are happy to express our heartfelt satisfaction at the very welcome change which has occurred in Portugal's African policies and which has restored to Portugal its revered place in the international community. The unanimous admission of the Republic of Guinea-Bissau to the Organization is perhaps the first tangible fruit of that positive transformation, and we look forward to the rapid and peaceful decolonization of the other African Territories under Portuguese administration and their admission to the Organization.
197.	But these heartening prospects have also served to highlight still more starkly the depressing and inhuman conditions under which millions of other Africans continue to groan. Upon these millions and upon the conscience of the world, the yoke of apartheid and oppression in South Africa, in Namibia and in Zimbabwe weighs ever more heavily. At this eleventh hour, we still appeal to the Government of South Africa to heed the voice of humanity. The writing has long been on the wall for the colonialists. Now that the wall itself has begun to crumble, it is imperative that the policy of apartheid be allowed to do likewise. As for the illegal regime in Zimbabwe, we must all redouble our efforts to strengthen the policy of sanctions and to ensure that it is universally enforced.
198.	On other occasions from this rostrum, the representative of Malta had outlined briefly the foreign policy of my Government. The cornerstone of that policy was and remains one of aloofness from military blocs and confrontation and of positive friendship towards all. Last year at Algiers, my country gained formal admission to the Movement of Non-Aligned Countries, thus proclaiming anew its dedication to neutrality and its solidarity with other developing countries in their quest for a better life.
199.	If the cold-war confrontation under which the concept of non-alignment was born has moved towards a welcome thaw, that is not to say that non-alignment has lost its significance. The reality of big-Power rivalry is still there, complicated perhaps by the emergence of new centers of power, while the existence of spheres of influence is still very much a reality. The aspirations of mankind as a whole towards securing the immediate necessities of life and advancing from there towards the enjoyment of improved standards of living are still as far as ever from being realized. It is those factors, more than any other, which have ensured the steady growth of the non-aligned movement.
200.	Speaking at Lusaka in 1970, President Tito said of the movement: "We are not against the big Powers, we are only against power politics". This is as significant today as it was then and succinctly captures the spirit of non-alignment. There are some who view the growing strength of the non-aligned movement with certain suspicion. In all frankness we are puzzled by such criticism. For it seems to us that to question the principles of non-alignment is to take issue with the fundamental purposes of the United Nations. The non-aligned countries are unanimous in their dedication to strengthening the United Nations and to making the Organization a more effective instrument for peace and co-operation, and in this we are all here completely aligned.
201.	Malta's espousal of non-alignment is not a new development. Since 1971, when my Government was elected to office, Malta has practiced a policy of non-alignment. It has striven hard, at great risk and sacrifice to its people, to make a valid and concrete contribution towards peace in the Mediterranean. In an overpopulated little island with no natural resources and which for centuries has known no source of livelihood other than catering to the military needs of the occupying Power, we have taken the bold step of declaring our firm intention to bring to an end within a few years the economic contributions deriving from this surviving relic of the colonial era.
202.	Once again this year the General Assembly will be taking up the issue of disarmament without much progress on the part of the Conference of the Committee on Disarmament. It is no criticism of the members of that hard-working body to emphasize that the world has grown impatient over their inability to agree on such long-standing goals as a comprehensive test-ban treaty and a ban on chemical weapons. If no visible progress has been registered on such modest goals, how are we to view the prospects for the goal of general and complete disarmament, which indeed seems to recede further every year?
203.	We in Malta have welcomed both the easier relations and the significant agreements reached between the United States of America and the Union of Soviet Socialist Republics in the field of disarmament, notably the agreement last year on the prevention of nuclear war, and their announced intention to conclude a permanent agreement on the limitation of strategic offensive arms. Likewise, we are encouraged by their more recent agreement to halt, as from March 1976, underground nuclear-weapon tests above a certain magnitude. These are encouraging steps, but they can only be viewed as first steps on the road to real disarmament.
204.	Meanwhile, however, world opinion is discouraged by the continuation and, in some areas, increasing momentum of the armaments race. Nuclear testing, for instance, continues apace and evokes widespread indignation. We are opposed to all forms of nuclear-weapon testing, whether in the atmosphere or underground, and this in keeping with our commitment to general and complete disarmament. At the same time, however, as we deplore such testing, we cannot fail equally to deplore the fact that, 10 years after the Treaty Banning Nuclear Weapon Tests in the Atmosphere, in Outer Space and under Water, which solemnly proclaimed the intention of the parties to achieve a comprehensive test ban, this goal is still beyond our reach.
205.	When those that have amassed the frightful capacity to destroy all life on this planet i tany times over continue to develop still more weapons to add to their armoury, it is not surprising that there are some who question an order of priority which seeks first to prevent others from developing their own weapons. A more rational order of priority would seem to be for all the nuclear Powers to heed the anguished demands for total prohibition of the use and manufacture of nuclear weapons and othei" weapons of mass destruction, the dismantling and destruction of existing stocks of such armaments, accompanied by the progressive reduction of conventional weapons, and the discontinuance of nuclear tests in all environments.
206.	One of the ways in which the cause of peace and disarmament can be advanced is by the creation of zones of peace and zones from which nuclear weapons are banned. The proposal before the Assembly for such a zone in the region of the Middle East [AIC.IIL.700] affects my country closely, and we support it whole-heartedly.
207.	One of the most significant events in the history of the United Nations during the past year has undoubtedly been the convening of the second session of the Third United Nations Conference on the Law of the Sea. My delegation has witnessed with satisfaction the growing realization on the part of the international community that new concepts, replacing the worn-out system of domination and dependence, must be worked out to govern mankind's increasingly varied activities on and under the seas. It was in 1967 that the delegation of Malta first launched the initiative which eventually led to the establishment first of the Committee on the Peaceful Uses of the Sea-Bed and the Ocean Floor beyond the Limits of National Jurisdiction and later to the convening of the Third United Nations Conference on the Law of the Sea.
208.	The proposals submitted by Malta in 1967 included two interconnected propositions, namely, that the sea-bed and the ocean floor and their resources beyond the limits of national jurisdiction should be declared the common heritage of mankind, and that an international regime governing the area and its resources and including appropriate international machinery should be established. These two principles were later incorporated in the Declaration of Principles Governing the Sea-Bed and the Ocean Floor, and the Subsoil Thereof, beyond the Limits of National Jurisdiction, adopted by the General Assembly in 1970 [resolution 2749 (XXV)].
209.	The progress achieved by the second session of the Third United Nations Conference on the Law of the Sea held at Caracas this summer leads the Government of Malta to believe that such a regime and machinery, which will take account of the needs and interests of the developing countries, will in fact be created. In the light of this assessment, my Government feels that it is no longer premature to consider the location of the proposed International Sea-Bed Authority, and it has accordingly made known its decision to offer Malta as the site for the Authority's headquarters. In announcing this offer, my Government believes that many members of the international community would like to associate Malta in the most appropriate way with the tangible and lasting results which will have emerged from the Maltese initiative of 1967.
210.	In talking of the United Nations and its achievements during the past 29 years, it has become habitual to make a distinction between, on the one hand, the Organization's record in the political and security sphere where, albeit considerable, its successes are not usually regarded as having matched the hopes reposed in it by its founders and, on the other hand, its much more substantial record in the field of economic and social co-operation. The argument continues that lack of, or only partial, success in the political and security issues invariably receives spectacular but negative coverage in the mass media, whereas important progress in alleviating the lot of humanity in its everyday life often goes unnoticed. There is certainly much truth in this, but, unfortunately, such arguments suggest that all is well with the performance of the Organization in the economic field and may give grounds for complacency. Despite the real and solid achievements of the Economic and Social Council and the specialized agencies, the stark fact remains that the gap between rich and poor nations, far from being bridged, continues to grow apace. The first United Nations Development Decade raised more hopes than it could satisfy. Almost midway through the Second United Nations Development Decade, it is clear that its objectives are likely to remain a mirage.
211.	If this was already evident last year, the economic crisis into which the world has since then been plunged has not failed to sharpen our vision. Never was there more need for genuine co-operation among nations in their economic affairs. The energy crisis, in particular, has produced tensions that must be resolved equitably and amicably. The dire alternative of economic confrontation is too fearsome to ponder. In any trial of strength between the powerful, it is the weak bystanders who suffer the most. For those small countries which are exporters neither of technology nor of raw materials, the prospects would be grim indeed. For them, it would seem that they could at best expect nothing but ever higher prices to pay not only for manufactures but also for raw materials, food and fuel, all of which they must obtain from abroad. Such a double squeeze could only depress their terms of trade to intolerable levels and force a drastic reduction in living standards, which, in many cases, are already at a perilous level. It is therefore urgently necessary that the hopes generated by the sixth special session of the General Assembly should be speedily fulfilled. The urgent demands for immediate and effective machinery to translate into action the consensus achieved during that session are still awaiting implementation. We are grateful, to the Secretary-General and to all those who are striving to give early effect to the decisions taken at that historic special session, particularly the Special Program established under the Program of Action on the Establishment of a New International Economic Order [resolution 3202 (S-VI)] and its call for emergency relief measures, and we venture to hope that these measures will be put into operation without further delay. It is also our hope that the beneficiaries of these special measures will not be identified solely on the basis of a purely mechanical formula that ignores fundamental differences in the structure of national economies. Sources of income which derive from transient, artificial and non-economic factors must be recognized for what they are, and their distorting effect on national income statistics must be isolated and corrected.
212.	I should like to conclude, as I began, on a note of optimism with regard to the difficult challenges facing the United Nations. If, in taking stock of the current situation, one is bound to acknowledge that the Organization has yet to arrive at satisfactory solutions to many of the world's pressing problems, this is not to belittle its achievements. There is no doubt that the world would be in far worse shape without the United Nations. As for the future, signs of encouragement are not lacking. For if it is true that the first step towards solving a problem is to be aware of its challenge then one can take comfort from the fact that, under the impetus of technology, the world community is increasingly forced to face previously unrecognized problems as well as new dimensions to old ones.
213.	It is also becoming a tenet of conventional wisdom that the successful handling of global problems requires a measure of active international co-operation far beyond the concepts of mere detente and peaceful coexistence. This is certainly true of such global challenges as those posed by, amongst others, the current economic crisis, the equitable formulation of the law of the sea, the search for equilibrium between mankind's development activities and the preservation of his environment, the peaceful uses of outer space, the impact of fast-growing population, and the need to augment and to share the world's food resources. The same internationalist approach must also guide the way towards the establishment of a new international economic order, as called for at the sixth special session [resolution 3201 (S-VI)]. Whilst the need for international assistance has never been greater than during these difficult times, it is of the utmost importance for the developing countries to redouble their own efforts towards mutual co-operation in tackling their common problems. In this context, particular significance must be attached to the self-help program, including the solidarity fund for financing economic and social development projects, which the non-aligned countries have moved to establish.
214.	The Government of Malta is fully aware of the importance of the principle of self-help for developing countries. In our own economic development, we have spared no effort to encourage our people to mobilize our entire national resources, both human and material, in order to participate fully in, and to share the eventual rewards deriving from, the successful accomplishment of the challenging task of transforming our nation's economy from its pre-independence role of catering to foreign military interests into one based on peace and co-operation with all
